Citation Nr: 1003557	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-25 222	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Brian D. Hill


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The 
Veteran had active service from November 1972 to August 1980 
and March 1981 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

On February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


